COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  ELDON RODRIGUEZ and MARIA
  RODRIGUEZ,                                      §               No. 08-21-00118-CV
                                 Appellants,      §                 Appeal from the
  v.                                              §               210th District Court
  ERIC BLISS DARNELL d/b/a THE LAW                §             of El Paso County, Texas
  OFFICE OF ERIC B. DARNELL, and
  ERIC B. DARNELL, P.C.,                          §              (TC# 2019-DCV-2871)
                                 Appellees.       §


                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that the clerk’s record has not been filed because

Appellants have failed to make financial arrangements to pay for the clerk’s record, we dismiss

the appeal for want of prosecution.

       The El Paso County District Clerk notified the Court that Appellants have not made

financial arrangements to pay for preparation of the clerk’s record as required by TEX.R.APP.P.

35.3(a)(2). The Clerk of the Court twice notified Appellants that the Court intended to dismiss the

appeal for want of prosecution unless Appellants responded within ten days and showed grounds
for continuing the appeal. See TEX.R.APP.P. 37.3(b). Appellants have not filed any response

establishing they are entitled to appeal without paying for the clerk’s record, nor have Appellants

otherwise shown that arrangements to pay for preparation of the clerk’s record have been made.

We conclude that the clerk’s record has not been filed due to the fault of the Appellants.

Accordingly, we dismiss the appeal for want of prosecution. See TEX.R.APP.P. 37.3(b), 42.3(b),

(c).

                                             JEFF ALLEY, Justice
August 30, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2